Citation Nr: 0702269	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  97-13 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include right foot drop.

2.  Entitlement to service connection for cervical spine 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1987 to June 
1992.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the RO in December 1998.  This 
matter was remanded in September 1999 and October 2003 for 
further development.  

The Board notes that the issue of entitlement to service 
connection for disability of the spine has been previously 
characterized as entitlement to service connection for low 
back disability.  Additionally, entitlement to service 
connection for right leg disability has been listed 
separately.  However, in view of clarifying medical evidence 
obtained by the Board, the Board believes that the issues are 
more accurately described as listed on the first page of this 
decision.  


FINDINGS OF FACT

1.  The veteran's low back disability, described as herniated 
L4-5 nucleus pulposus and spinal stenosis with associated 
pain and right foot drop, is causally related to his active 
duty service.

2.  The veteran's chronic cervical spinal stenosis is 
causally related to his active duty service.


CONCLUSIONS OF LAW

1.  The veteran's low back disability, described as herniated 
L4-5 nucleus pulposus and spinal stenosis with associated 
pain and right foot drop, was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  The veteran's cervical spinal stenosis was incurred in 
his active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

An examination performed for induction purposes in March 1987 
reflects that the veteran's 'spine, other musculoskeletal,' 
'upper extremities' and 'lower extremities' were clinically 
evaluated as normal.  In July 1987, the veteran complained of 
low back pain.  Upon physical examination, the assessment was 
low back pain etiology unknown, and probable muscle strain.  
In April 1988, the veteran complained of low back pain for 
one day after picking up a meat grinder.  The assessment was 
a lumbar strain.  Three days later he continued to complain 
of back pain if lifting or standing for long periods but he 
was doing better.  The assessment was low back strain, 
resolving.  In October 1989, the veteran sought treatment for 
neck pain and stiffness.  He reported waking up in the 
morning and being unable to move his neck.  The assessment 
was paraspinal strain.  Six days later, he sought follow-up 
of low back strain/sprain and complaints of left sided neck 
pain off of C4/5 paraspinal muscle pain.  He reported his 
belief that he injured his neck and back while lifting Amal 
cans.  The assessment was chronic low back pain and neck pain 
from heavy lifting.  An x-ray examination of the lumbosacral 
spine showed normal alignment and the disc spaces were 
preserved; no abnormalities were seen.  In July 1990, the 
veteran sustained a neck strain.  A November 1990 service 
medical record reflects that the veteran incurred a 
mechanical lower back strain.  Service medical records 
reflect that he incurred a cervical strain in February 1992.  
A Report of Medical History completely by the veteran in 
March 1992 reflects that he checked the 'No' box with regard 
to 'recurrent back pain.'  A March 1992 Report of Medical 
Examination reflects that his 'spine, other musculoskeletal,' 
'upper extremities' and 'lower extremities' were clinically 
evaluated as normal.  A Report of Medical History completely 
by the veteran in September 1992 reflects that he checked the 
'No' box with regard to 'recurrent back pain.'  A September 
1992 examination performed for separation purposes reflects 
that his 'spine, other musculoskeletal,' 'upper extremities' 
and 'lower extremities' were clinically evaluated as normal.  

Private medical records from August 1994 to August 1995 
reveal intermittent medical and chiropractic treatment 
associated with back pain and right lower extremity weakness, 
apparently resulting from April 1994 and April 1995 work- 
related injuries to the back.  

In an undated letter received by the RO in January 1997, the 
veteran's friend and former fellow serviceman stated that the 
veteran was in fine condition prior to service in the Gulf 
War, and upon the veteran's return from the Gulf War in 
September 1991, he walked with a limp, dragged the right leg, 
and complained of back pain.  The veteran purportedly 
informed his friend that he had been hurt in "the Gulf."  

In December 1996, the veteran's parents indicated that he was 
in perfect health prior to service, but immediately after his 
return from service, he exhibited problems involving his 
right leg; reportedly, he walked with a limp.

At a December 1998 RO hearing, the veteran testified that, 
after his return from "Desert Storm," he began to notice 
impairment involving his entire right lower extremity and 
that he walked with a limp.  He indicated that he was always 
very athletic and physically active and did not experience 
any problems relative to the back or the right leg prior to 
active service.  He claimed that at his separation medical 
examination, he informed the examiner that he experienced 
problems involving his right lower extremity.  He indicated 
that he did not seek medical treatment after his service 
because he had to work to support his family and could not 
afford to lose time from work.  Reportedly, he experienced 
right leg symptoms ever since active service and, eventually 
his difficulty walking caused him to fall and injure his back 
at work after service.

On VA orthopedic examination in May 1999, the veteran 
indicated that he contused his low back while lifting weights 
in service in 1991 and had experienced back pain since that 
time; he indicated that, some time after the contusion, he 
developed weakness in the right lower extremity (making it 
difficult for him to walk and rendered him unable to run).  
On examination, degenerative disc disease of the lumbar spine 
and right lower extremity neuropathy were diagnosed.  The 
examiner opined that degenerative disc disease in the lumbar 
spine was directly related to his right leg neuropathy, most 
likely caused by a protruding intervertebral disc.

In October 2006, a VA Chief of Orthopedics offered an opinion 
with regard to the nature and etiology of the veteran's 
claimed disabilities.  Upon review of the medical records on 
file, the examiner stated that it was believed that the 
veteran suffers from chronic spine disorders which would 
include low back pain with herniated L4-5 nucleus pulposus 
and spinal stenosis.  The examiner stated that both of these 
conditions have caused at least in major part, his chronic 
low back pain and a right dropped foot.  In addition, he 
suffers from chronic cervical spinal stenosis which is 
probably the cause of the myelopathy noted in prior neurology 
reports.  The examiner opined that based on review of the 
records, including statements to physicians, medical reports, 
and a statement from a friend, that the veteran developed his 
spinal conditions while serving in the military in particular 
during the Gulf War in 1991 or even earlier.

The Board accepts the October 2006 VA opinion as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records, and it contains 
detailed rationale for the medical conclusions.  See Boggs v. 
West, 11 Vet. App. 334 (1998).  Given the depth of the 
examination report, and the fact that it was based on a 
review of the applicable record, the Board finds that it is 
probative and material to the veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  The Board views the probative 
medical evidence in this case as showing that the veteran's 
low back disability, described as herniated L4-5 nucleus 
pulposus and spinal stenosis is the cause of the low back 
pain and right foot drop.  In addition, there is medical 
evidence that the veteran suffers from cervical spine 
stenosis.  The VA examiner has offered an opinion that both 
the low back disability (with associated right foot drop) and 
the cervical spine disability are causally related to 
service. 

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002); Huston 
v. Principi, 17 Vet. App. 195, 202 (2003); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  However, there is no 
detriment to the veteran as a result of any failure to fully 
comply with VCAA in view of the fact that the full benefit 
sought by the veteran is being granted by this decision of 
the Board.  




ORDER

Entitlement to service connection is warranted for low back 
disability, described as herniated L4-5 nucleus pulposus and 
spinal stenosis with associated pain and right foot drop.  
Entitlement to service connection for cervical spinal 
stenosis is also warranted.  The appeal is granted. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


